Title: From Benjamin Franklin to Genet, 29 June 1778
From: Franklin, Benjamin
To: Genet, Edme-Jacques


Sir
Passy, June 29 1778
I receiv’d safely the Letters you return’d to me, and am much pleas’d with the Use which I see you have made of them.
I wish to receive from London regularly the London Evening Post, and the London Chronicle. If this can be done by your means, without giving you too much Trouble, I shall be much oblig’d to you, and will thankfully repay the Expence.
By the Desire of Mr. Bridgen I take the Liberty of inclosing to your Care a Letter to him. I have the honour to be, with much Esteem, Sir, Your most obedient humble Servant
B Franklin
M. Genet
 
Addressed: A Monsieur / Monsieur Genet / Chef au Bureau des Interprétes / des Affaires Etrangeres / à Versailles
